UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                         )
SHEILA J. LAWSON,                        )
                                         )
             Plaintiff,                  )
                                         )
             v.                          )      No. 15-cv-1723 (KBJ)
                                         )
JEFFERSON B. SESSIONS, U.S.              )
Attorney General, et al.,                )
                                         )
             Defendants.                 )
                                         )

                             MEMORANDUM OPINION

      On March 3, 2018, Defendants in this matter filed a motion to dismiss plaintiff

Sheila Lawson’s amended complaint, or alternatively, for summary judgment. (ECF

No. 29.) Because she is proceeding pro se, this Court advised Lawson of her

obligations under the Federal Rules of Civil Procedure and the local rules of this Court

to respond to the motion, and specifically warned Lawson that, if she did not respond to

the motion by April 20, 2018, the Court may treat the motion as conceded and may

dismiss the case or enter judgment in Defendants’ favor. (See Order, ECF No. 30, at 1–

3.) Lawson sought, and this Court granted, two extensions of this deadline (see Min.

Order of Apr. 26, 2018 (extending deadline to May 11, 2018); Min. Order of May 21,

2018 (extending deadline to May 21, 2018)), and in its Order granting the second

requested extension, the Court warned Lawson that “absent extraordinary and

unforeseen circumstances, no further extensions of this deadline will be granted” (Min.

Order of May 21, 2018).
       Lawson has now requested a third extension to respond to Defendants’ motion,

asserting that she needs more time because “four fully identified FBI Special Agents

and a DOJ employee utilized the verified illegally circulated unauthorized

telecommunications property and access to computer programs that Plaintiffs is

listening to 24/7, 365, as she is spied on by laypersons and government officials[,]”

which has prevented her from working on her opposition. (Pl.’s Mot. for a 3d

Extension of Time to File and/or Supplement Pl.’s Mem. in Opp’n & Decl., ECF No.

36, at 1–2; see also id. at 8 (alleging that Lawson “has listened to [two individuals]

violently yelling into their computers (my brain) and spying into [my residence] for a

couple hours”); id. at 11 (alleging that an individual “accesses unauthorized

telecommunications property and stolen computer programs to stalk and talk to Sheila

Lawson’s brain 24/7, and also watch and listen to any talking in Sheila Lawson’s

environment anywhere.”).)

       Federal Rule of Civil Procedure 6(e) authorizes this court to extend a deadline if

a party requests an extension before the deadline expires upon a showing of “good

cause.” And while Lawson did file her request before her deadline had passed, this

Court finds that her assertion that she needs more time because the government has

been spying on her and yelling into her brain does not constitute good cause, let alone

extraordinary and unforeseen circumstances that would justify yet another extension of

this deadline. Cf. Ling Yuan Hu v. U.S. Dep’t of Def., No. 13-5157, 2013 WL 6801189,

at *1 (D.C. Cir. Dec. 11, 2013) (holding that the district court’s sua sponte dismissal of

a complaint as patently insubstantial was proper where “its factual allegations were

‘essentially fictitious,’ involving a fantastic scenario of a vast government conspiracy




                                            2
to interfere in appellant’s daily life”); Custis v. CIA, 118 F. Supp. 3d 252, 255 (D.D.C.

2015) (sua sponte dismissing a complaint as patently insubstantial where the plaintiff

alleged that government officials had implanted devices into her body and were

continuously stalking and surveilling her), aff’d sub nom. Custis v. Cent. Intelligence

Agency, 650 F. App’x 46 (D.C. Cir. 2016). Accordingly, this Court will DENY

Lawson’s request for a third extension of time, will GRANT Defendants’ motion to

dismiss as conceded, and will DISMISS this action without prejudice. 1 See LCvR 7(b);

Cohen v. Bd. of Trustees of the Univ. of D.C., 819 F.3d 476, 480 (D.C. Cir. 2016).

       A separate Order accompanies this Memorandum Opinion.


DATE: May 24, 2018                            Ketanji Brown Jackson
                                              KETANJI BROWN JACKSON
                                              United States District Judge




1
  Because the Court is dismissing Lawson’s complaint, it does not reach the merits of Defendants’
alternative argument that they are entitled to summary judgment. See Winston & Strawn, LLP v.
McLean, 843 F.3d 503, 505 (D.C. Cir. 2016) (“Under the Federal Rules of Civil Procedure, a motion
for summary judgment cannot be ‘conceded’ for want of opposition.”).


                                                 3